Case 3:19-cv-04593-LB Document 79-41 Filed 03/26/21 Page 1 of 23




                     EXHIBIT P
     Case 3:19-cv-04593-LB Document 79-41 Filed 03/26/21 Page 2 of 23
                               CONFIDENTIAL

1                   UNITED STATES DISTRICT COURT
2                 NORTHERN DISTRICT OF CALIFORNIA
3                             ---o0o---
4    JOHN BAUER, an
     individual and as
5    Successor in Interest of
     Jacob Bauer, deceased;         No. 3:19-cv-04593-LB
6    ROSE BAUER, an
     individual and as
7    Successor in Interest of
     Jacob Bauer, deceased,
8
        Plaintiffs,
 9   vs.
10   CITY OF PLEASANTON;
     BRADLEE MIDDLETON;
11   JONATHAN CHIN; RICHARD
     TROVAO; STEVEN BENNETT;
12   ALEX KOUMISS; JASON
     KNIGHT; MARTY BILLDT;
13   DAVID SPILLER, and DOES
     1 to 50, inclusive,
14
        Defendants.
15   __________________________/
16
17      REMOTE VIDEOTAPED DEPOSITION OF SERGEANT ERIC GORA
18                    CONFIDENTIAL TRANSCRIPT
19
20              Taken before ERIN F. ROBINSON, RPR, CRR
21                           CSR NO. 12199
22                         January 26, 2021
23
24
25

                                                                Page 1

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-41 Filed 03/26/21 Page 3 of 23
                               CONFIDENTIAL

1                                   INDEX
2
                                                                    PAGE
3
     EXAMINATION BY MS. WALKER                                            5
4
5
6                                  EXHIBITS
7                                                                   PAGE
8    Exhibit 38       Administrative Review of Incident                  22
9    Exhibit 39       Trovao Tase Video                                 133
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                 Page 2

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-41 Filed 03/26/21 Page 4 of 23
                               CONFIDENTIAL

 1              REMOTE DEPOSITION OF SERGEANT ERIC GORA
 2
 3        BE IT REMEMBERED, that pursuant to Notice, and on
 4   the 26th day of January, 2021, commencing at the hour
 5   of 10:19 a.m., before me, ERIN F. ROBINSON, a
 6   California Certified Shorthand Reporter, SERGEANT ERIC
 7   GORA was present remotely in Sacramento, California,
 8   produced as a witness in said action, and being by me
 9   first duly sworn, was thereupon examined as a witness
10   in said cause.
11
12                          ---o0o---
13   APPEARANCES (All counsel appeared remotely):
14   For the Plaintiffs:
15      JAYME WALKER
        GARY GWILLIAM
16      BRITTANY SMITH
        Gwilliam, Ivary, Chiosso, Cavalli & Brewer
17      1999 Harrison Street, Suite 1600
        Oakland, California 94612
18      (510) 832-5411
        jwalker@giccb.com
19
     For the Defendants:
20
        NOAH BLECHMAN
21      McNamara, Ney, Beatty, Slattery, Borges & Ambacher
        3480 Buskirk Avenue, Suite 250
22      Pleasant Hill, California 94523
        (925) 939-5330
23      noah.blechman@mcnamaralaw.com
24   Also Present:
25      TED HOPPE, Videographer

                                                                Page 3

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-41 Filed 03/26/21 Page 5 of 23
                               CONFIDENTIAL

1                       P R O C E E D I N G S

2            Tuesday, January 26, 2021 - 10:19 a.m.

3                                ---oOo---

4                THE VIDEOGRAPHER:     Good morning.       We're

5    going on the record.        The time now is 10:19, on           10:19

6    January 26th, 2021.

7                This is media unit 1 in the video-recorded

8    deposition of Sergeant Eric Gora in the matter of

9    John Bauer, et al., versus City of Pleasanton, et

10   al, filed in the United States District Court,                  10:20

11   San Francisco Division, 3:19-CV-04593.

12               This video deposition is being held

13   remotely, services provided by Veritext Legal

14   Solutions.     My name is Ted Hoppe from the firm

15   Veritext.     I'm the videographer.       The court             10:20

16   reporter today is Erin Robinson.

17               Counsel, could you please voice identify

18   yourselves for the record.

19               MS. WALKER:     Jayme Walker for the

20   plaintiffs.                                                     10:20

21               MR. BLECHMAN:     Noah Blechman on behalf of

22   the defendants.

23               THE VIDEOGRAPHER:     Will all others please

24   identify themselves.

25               MS. WALKER:     I'm also here with Gary             10:20

                                                                   Page 4

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-41 Filed 03/26/21 Page 6 of 23
                               CONFIDENTIAL

1    Gwilliam, my partner, and Brittany Smith, my

2    associate.

3               THE VIDEOGRAPHER:      Thank you.      Erin, could

4    you please swear the witness in.

5                        SERGEANT ERIC GORA,                         10:21

6                        sworn as a witness,

7                       testified as follows:

8                             EXAMINATION

9    BY MS. WALKER:

10        Q.    Good morning, Sergeant Gora.                         10:21

11        A.    Good morning.

12        Q.    Could you state your full name for the

13   record, please?

14        A.    My first name is Eric, last name is Gora,

15   G-o-r-a.                                                        10:21

16        Q.    Have you ever had your deposition taken

17   before?

18        A.    Yes, ma'am.

19        Q.    How many times?

20        A.    One time.                                            10:21

21        Q.    In what context?     Was that in your context

22   as an officer for the Pleasanton Police

23   Department?

24        A.    Yes, ma'am.

25        Q.    And what was the case that your deposition 10:21

                                                                 Page 5

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-41 Filed 03/26/21 Page 7 of 23
                               CONFIDENTIAL

1

2

3
     CONFIDENTIAL
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 25

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-41 Filed 03/26/21 Page 8 of 23
                               CONFIDENTIAL




     CONFIDENTIAL
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 26

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-41 Filed 03/26/21 Page 9 of 23
                               CONFIDENTIAL

1

2

3
     CONFIDENTIAL
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 27

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-41 Filed 03/26/21 Page 10 of 23
                                CONFIDENTIAL




     CONFIDENTIAL
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 46

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-41 Filed 03/26/21 Page 11 of 23
                                CONFIDENTIAL

1

2

3
     CONFIDENTIAL
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 50

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-41 Filed 03/26/21 Page 12 of 23
                                CONFIDENTIAL




     CONFIDENTIAL
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 68

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-41 Filed 03/26/21 Page 13 of 23
                                CONFIDENTIAL




     CONFIDENTIAL
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 93

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-41 Filed 03/26/21 Page 14 of 23
                                CONFIDENTIAL

1

2

3
     CONFIDENTIAL
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 94

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-41 Filed 03/26/21 Page 15 of 23
                                CONFIDENTIAL

1

2

3
     CONFIDENTIAL
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 99

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-41 Filed 03/26/21 Page 16 of 23
                                CONFIDENTIAL



     CONFIDENTIAL
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                               Page 100

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-41 Filed 03/26/21 Page 17 of 23
                                CONFIDENTIAL



     CONFIDENTIAL
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                               Page 101

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-41 Filed 03/26/21 Page 18 of 23
                                CONFIDENTIAL

1

2

3
     CONFIDENTIAL
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                               Page 109

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-41 Filed 03/26/21 Page 19 of 23
                                CONFIDENTIAL

1

2

3
     CONFIDENTIAL
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                               Page 110

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-41 Filed 03/26/21 Page 20 of 23
                                CONFIDENTIAL




     CONFIDENTIAL
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                               Page 111

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-41 Filed 03/26/21 Page 21 of 23
                                CONFIDENTIAL




     CONFIDENTIAL
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                               Page 122

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-41 Filed 03/26/21 Page 22 of 23
                                CONFIDENTIAL




     CONFIDENTIAL
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                               Page 128

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-41 Filed 03/26/21 Page 23 of 23
                                CONFIDENTIAL

1                          REPORTER'S CERTIFICATE
2
3          I, ERIN F. ROBINSON, a Shorthand Reporter, State
4    of California, do hereby certify:
5          That SERGEANT ERIC GORA, in the foregoing
6    deposition named, was present and by me sworn as a
7    witness in the above-entitled action at the time and
8    place therein specified;
9          That said deposition was taken before me at said
10   time and place, and was taken down in shorthand by me,
11   a Certified Shorthand Reporter of the State of
12   California, and was thereafter transcribed into
13   typewriting, and that the foregoing transcript
14   constitutes a full, true and correct report of said
15   deposition and of the proceedings that took place;
16         IN WITNESS WHEREOF, I have hereunder subscribed my
17   hand this 29th day of January 2021.
18
19
20
21
22                    <%21371,Signature%>
                      ERIN F. ROBINSON, CSR NO. 12199
23                    State of California
24
25

                                                              Page 135

                          Aiken Welch, A Veritext Company
                                   510-451-1580
